


110 HR 7260 IH: To increase the quality and public accessibility of

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7260
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To increase the quality and public accessibility of
		  research by the Board of Governors of the Federal Reserve System on the effects
		  of monetary policy on the distribution of wealth in the United States, and the
		  proportion of newly created monetary resources directed into various sectors of
		  the economy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency in the Creation of Wealth Act of 2008.
		2.Estimate of the
			 overall money supplyThe Board
			 of Governors of the Federal Reserve System shall devise, calculate and publish
			 a replacement for the discontinued M3 monetary statistic, in order to provide a
			 transparent estimate of the nation’s total money supply.
		3.Statistical
			 estimate of the distribution of wealth in the United StatesThe Board of Governors of the Federal
			 Reserve System shall tabulate and publish a statistical description of the
			 current distribution of wealth in the United States by quintile, including a
			 further examination of the uppermost 1% sections by 0.1% each.
		4.Credit institution
			 seigniorage calculation for report to CongressThe Board of Governors of the Federal
			 Reserve System shall calculate and report to the Congress the total annual
			 seigniorage interest income received by financial institutions as a result of
			 their being allowed to create money in the form of the credit they extend above
			 their own cash deposits or reserves prior to extending the loans.
		5.Calculations for
			 the semi-annual Humphrey-Hawkins testimonyThe Board of Governors of the Federal
			 Reserve System shall calculate and publish semi-annually the loss or gain in
			 economic output due to the deviation of the previous year’s actual unemployment
			 rate from the 4% level required by the Humphrey Hawkins Full Employment and
			 Balanced Growth Act of 1978 (15 U.S.C. 3101 et seq.), including such loss or
			 gain, in income by quintile.
		6.Accessible
			 statistical comparisons of where credit is being directed 
			(a)In
			 generalThe Board of
			 Governors of the Federal Reserve System shall tabulate and publish data showing
			 the amount of credit and the percentage of credit now being created and
			 directed into each of the following:
				(1)Public
			 infrastructure.
				(2)Primary
			 residences.
				(3)Secondary
			 residences.
				(4)Stocks, bonds,
			 commodities.
				(5)Foreign currency and derivatives trading.
				(6)Mergers and
			 acquisitions.
				(7)Education.
				(8)Manufacturing
			 infrastructure.
				(9)Military
			 expenditures.
				(b)Additional
			 analysisEach category referred to in a paragraph in subsection
			 (a) shall be further analyzed by type, gender, race, wealth status, and
			 location, if applicable.
			7.Land value
			 calculation for the Flow of Funds ReportThe Board of Governors of the Federal
			 Reserve System shall develop a market-based estimate of the value of
			 residential, corporate and publicly owned land and report figures.
		8.Foreign debt
			 calculationThe Board of
			 Governors of the Federal Reserve System shall make projections, in 10 year
			 increments, of the net foreign debt, and estimate and report on the location of
			 Federal reserve notes, by country and type of holder; including an estimate of
			 lost notes.
		9.GAO audit
			 requirementNotwithstanding
			 the requirements, limitations, and exceptions contained in section 714 of title
			 31, United States Code, the Comptroller General shall conduct a full audit of
			 the Federal reserve system in every year before a Presidential election year.
		10.Improvements to
			 the Survey of Consumer FinancesThe Board of Governors of the Federal
			 Reserve System shall undertake the Survey of Consumer Finances every year.
		11.Summaries of
			 Total Credit Market Debt and Economic GrowthThe Board of Governors of the Federal
			 Reserve System shall publish a summary of total credit market debt, quarterly
			 and annually.
		12.Public
			 notification requirementThe
			 Board of Governors of the Federal Reserve System shall release—
			(1)the statistics
			 required to be compiled by this Act at a quarterly news conference; and
			(2)the survey of
			 consumer finances and the total credit market debt report at an annual news
			 conference.
			
